Title: Archibald Fisher to Thomas Jefferson, 23 April 1810
From: Fisher, Archibald
To: Jefferson, Thomas


          
            
              Sir
               
                     Boston 
                     23d April 1810
            
            Tho’ it may seem impertinent for a Stranger placed in an inferior rank in Life, thus to address a person of such distinguished Eminence, yet presuming on that philanthropic Character you hold with all unprejudiced minds, I thus venture obtrusively to solicit a hearing.
            I am a poor alien,—a Child of misfortune, thrown, by a train of untoward Events, on these shores.—I have been here a sufficient length of time to claim Naturalization; but, Sir, such is the venality of our Courts, in this State, that to obtain that desireable requisite, would cost more, than my other Contingencies can well spare.—Having been educated in mercantile pursuits, I had continued to follow it in a small way ’till lately, when the Oppressions inflicted on this blessed free Republic (which has always proved an Asylum for the persecuted of other Countries) by the unjustifiable Procedure of the two great European Belligerents, forced this Government to adopt measures, which, tho’ pressing hard on particular Individuals (in which I have shared), was evidently calculated for the benefit of the great whole.
            Suffering jointly with my fellow men, and willing to suffer, the Privations & hardships consequent to such measures, & seeing no likelihood of matters assuming a more favorable Appearance, I have come to the resolution of changing my Life, of withdrawing myself from the busy Theatre, & endeavouring to spend the Remainder of my days in the original Patriarchal Employment, the culture of the soil:—A 
                  line of Life, I never thought to pursue, but which, (now that years & Experience have given different colorings to things) I fondly wish I had cultivated when young, for to dwell with Nature & study her works, must always be a source of the highest Gratification to an inquisitive mind.—To retire from the turbulent scenes of Life to some sequestered abode, & there, in future dwell with a chosen few of kindred soul, would now be the height of my Ambition.—
            
                  
                  From what I have premised, I think you may likely gather my drift, so that without trespassing any further on your patience (which, I trust, your Philosophy will forgive) I now inform you, that there is a small handfull of us in this part of the Continent, whose views & wishes being similar, intend emigrating to the western Territory, say to Ohio or Kentucky, & as we are all pretty much ignorant, in how we ought to proceed, & also unacquainted; may I in behalf of myself & Brethren in misfortune solicit your friendly aid, in procuring
			 us the necessary information, as, what route we ought to observe, which of the two States would be the most eligible for us to settle in, with the general price of Land, & if you could point
			 us
			 to any liberal minded Gentlemen, who hold Lands in those parts.—
            Let me also inform you Sir, that Fortune has not been too liberal in dispensing her favors to any of us, & as we shall probably require all we possess, to administer to our mutual necessities for some time, a reasonable Credit must be given for the amount of Land we may agree to purchase.—Our sole Object is to procure for ourselves & Families, an independent Competence, to place ourselves beyond the Caprice of Fortune, and endeavour with the blessing of Heaven, to spend the rest of our days, with greater Ease & Content, than it has been our Lot to experience in the bye past part of our Life
            If you, kind Sir, can give your friendly help to the above measures, by the Advice requested, you will most essentially serve the Cause of philanthropy, & greatly add to the Comfort of us all, in whose united names I subscribe myself
            
              Sir Your much devoted and very obedt Servt
              
                  Archd Fisher
            
          
          
            P.S. It may not be amiss to add, that I myself possess the Science of Land surveying, which, I should imagine might be usefull in such new Countries.—I am sorry to say, I have sometimes witnessed very incorrect Surveying in some of those, who had been appointed by the Court for that purpose.— It certainly argues great want of Ability to see a man place such implicit Confidence in his Scales & dividers instead of just Calculation
            
            I would likewise add, it is our Intention to depart from hence by the End of next month, if we are favored with your Answer
            To allay any uneasy Apprehension, I judge it not improper to add, that in requesting your Advice as above, we have done it in honesty, from our Hearts, with the purest motives, & from no desire of you implicating yourself.—Our single intention, throughout, has been that of applying to you as a Common friend to Humanity
			 for, to none other, should we have laid ourselves so unreservedly open
          
        